Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.     Claims 4, 10, 11, 16 are objected to because of the following informalities: 
	Claim 4, line 2, “the power transfer phase” should be – a power transfer phase—
	Claim 10, line 3, “the power transfer phase” should be – a power transfer phase—
	Claim 11, line 1-2, “the power transfer phase” should be – a power transfer phase—
	Claim 16, line 3, “the power transfer phase” should be – a power transfer phase--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 states “wireless power receiver receives an end power transfer packet for foreign object detection from the wireless power receiver, based on the magnetic coupling being changed to a predetermined level or higher” which renders the claim vague and indefinite. It is unclear how wireless power receiver receives an end power transfer packet for foreign object detection from itself-- the wireless power receiver, because of lack of description in the specification.  For Examination purpose, the limitation has been interpreted as “wireless power receiver receives an end power transfer packet for foreign object detection from the wireless power transmitter, based on the magnetic coupling being changed to a predetermined level or higher based on the claim 7 of application that the wireless power receiver receives an end power transfer packet for foreign object detection transmitted from the wireless power transmitter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US11316384B2 (hereinafter “Park”) Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of Park anticipates Claims of current Applications.

Current Claims
Claims of US11316384B2
1. A method for transferring a wireless power to a wireless power receiver in a wireless power transfer system, the method performed by a wireless power transmitter and comprising:
receiving, from the wireless power receiver, a first received power packet related to power calibration;

transmitting, to the wireless power receiver, acknowledgement (ACK) in response to the first received power packet, based on that a first received power value from the first received power packet has been accepted as a calibration data point;
receiving, from the wireless power receiver, a second received power packet related to the power calibration;
transmitting, to the wireless power receiver, ACK in response to the second received power packet, based on that a second received power value from the second received power packet has been accepted as another calibration data point;
receiving, from the wireless power receiver, a third received power packet related to the power calibration;
transmitting, to the wireless power receiver, ACK in response to the third received power packet, based on that a third received power value from the third received power packet has been accepted as another calibration data point; and
performing power calibration based on the first received power value, the second received power value and the third received power value,




wherein a value of a mode field included in the second received power packet and a value of a mode field included in the third received power packet are the same with each other,
wherein a value of a mode field included in the first received power packet is different from the value of the mode field included in the second received power packet or the value of the mode field included in the third received power packet,
wherein the value of the mode field included in the first received power packet informs that the first received power value is a first calibration data point, and
wherein the value of the mode field included in the second received power packet and the third received power packet informs that the second received power value or the third received power value is an additional calibration data point.

1. A wireless power transmitter comprising:
a power converter configured to transmit, in a power transfer phase, wireless power generated based on magnetic coupling to a wireless power receiver; and
a controller configured to:
receive, from the wireless power receiver, a first received power packet related to power calibration,
transmit, to the wireless power receiver, acknowledgement (ACK) in response to the first received power packet, based on that a first received power value from the first received power packet has been accepted as a calibration data point,

receive, from the wireless power receiver, a second received power packet related to the power calibration,
transmit, to the wireless power receiver, ACK in response to the second received power packet, based on that a second received power value from the second received power packet has been accepted as another calibration data point,
receive, from the wireless power receiver, a third received power packet related to the power calibration,
transmit, to the wireless power receiver, ACK in response to the third received power packet, based on that a third received power value from the third received power packet has been accepted as another calibration data point,
perform the power calibration based on the first received power value, the second received power value and the third received power value, and
perform foreign object detection based on transmitted power and received power, wherein the transmitted power was calibrated based on the power calibration,
wherein a value of a mode field included in the second received power packet and a value of a mode field included in the third received power packet are the same with each other,
wherein a value of a mode field included in the first received power packet is different from the value of the mode field included in the second received power packet and the value of the mode field included in the third received power packet,
wherein the value of the mode field included in the first received power packet informs that the first received power value is a first calibration data point, and
wherein the value of the mode field included in the third received power packet informs that the third received power value is a required calibration data point in addition to a second calibration data point.

2. The method of claim 1, wherein the third received power packet is transmitted according as a load of the wireless power receiver is changed.
2. The device of claim 1, wherein the third received power packet is transmitted according as a load of the wireless power receiver is changed
3. The method of claim 1, wherein 3. The method of claim 1, wherein the wireless power transmitter calculates a power loss which is a difference between the calibrated transmitted power and the received power and performs the foreign object detection based on the power loss
3. The device of claim 1, wherein the controller calculates a power loss which is a difference between the calibrated transmitted power and the received power and performs the foreign object detection based on the power loss.
4. The method of claim 1, wherein the wireless power transmitter receives the first to third received power packets from the wireless power receiver during the power transfer phase.
4. The device of claim 1, wherein the controller receives the first to third received power packets from the wireless power receiver during the power transfer phase.
5. The method of claim 1, wherein the mode field of the second received power packet informs that a received power value included in the second received power packet is related with the second calibration data point.
5. The device of claim 1, wherein the mode field of the second received power packet informs that a received power value included in the second received power packet is related with the second calibration data point.
6. The method of claim 1, wherein the wireless power transmitter terminates the power calibration based on receiving a fourth received power packet including a mode field informing a normal received power value after the first to third received power packets are received.
6. The device of claim 1, wherein the controller terminates the power calibration based on receiving a fourth received power packet including a mode field informing a normal received power value after the first to third received power packets are received.
7. The method of claim 1, wherein the wireless power transmitter transmits an end power transfer packet for the foreign object detection to the wireless power receiver based on the magnetic coupling being changed to a predetermined level or higher.
7. The device of claim 1, wherein the controller transmits an end power transfer packet for the foreign object detection to the wireless power receiver based on the magnetic coupling being changed to a predetermined level or higher.
8. The method of claim 1, wherein, the wireless power transmitter receives an end power transfer packet for the foreign object detection from the wireless power receiver based on the magnetic coupling being changed to a predetermined level or higher.
8. The device of claim 1, wherein, the controller receives an end power transfer packet for the foreign object detection from the wireless power receiver based on the magnetic coupling being changed to a predetermined level or higher.
9. The method of claim 1, wherein the wireless power transmitter transmits a bit pattern requesting initiation of re-ping to the wireless power receiver and transmits a re-ping packet for entering a re-ping phase to the wireless power receiver, based on the magnetic coupling being changed to a predetermined level or higher,
wherein the re-ping packet informs re-ping time information used for calculating a re-ping time.

11. The device of claim 1, wherein the controller transmits a bit pattern requesting initiation of re-ping to the wireless power receiver and transmits a re-ping packet for entering a re-ping phase to the wireless power receiver, based on the magnetic coupling being changed to a predetermined level or higher,
wherein the re-ping packet informs re-ping time information used for calculating a re-ping time.
10. The method of claim 8, the wireless power transmitter performs re-initiation based on the end power transfer packet, receives an initial packet from the wireless power receiver after the re-initiation, and enters the power transfer phase or a digital ping phase based on the initial packet.
9. The device of claim 8, the controller performs re-initiation based on the end power transfer packet, receives an initial packet from the wireless power receiver after the re-initiation, and enters the power transfer phase or a digital ping phase based on the initial packet.
11. The method of claim 10, wherein the wireless power transmitter enters the power transfer phase based on the initial packet being a received power packet including a normal value and enters the digital ping phase based on the initial packet being a signal strength packet.
10. The device of claim 9, wherein the controller enters the power transfer phase based on the initial packet being a received power packet including a normal value and enters the digital ping phase based on the initial packet being a signal strength packet.
12. A method for receiving a wireless power from a wireless power transmitter in a wireless power transfer system, the method performed by a wireless power receiver and comprising:

transmitting, to the wireless power transmitter, a first received power packet related to power calibration,
receiving, from the wireless power transmitter, acknowledgement (ACK) in response to the first received power packet, based on that the wireless power transmitter has accepted a first received power value from the first received power packet as a calibration data point,
transmitting, to the wireless power transmitter, a second received power packet related to the power calibration,
receiving, from the wireless power transmitter, ACK in response to the second received power packet, based on that the wireless power transmitter has accepted a second received power value from the second received power packet as another calibration data point,
transmitting, to the wireless power transmitter, a third received power packets related to the power calibration, and
receiving, from the wireless power transmitter, ACK in response to the third received power packet, based on that the wireless power transmitter has accepted a third received power value from the third received power packet as another calibration data point,
wherein a value of a mode field included in the second received power packet and a value of a mode field included in the third received power packet are the same with each other,
wherein a value of a mode field included in the first received power packet is different from the value of the mode field included in the second received power packet and the value of the mode field included in the third received power packet,
wherein the value of the mode field included in the first received power packet informs that the first received power value is a first calibration data point, and
wherein the value of the mode field included in the second received power packet and the third received power packet informs that the second received power value or the third received power value is an additional calibration data point.

12. A wireless power receiver comprising:
a power converter configured to receive, in a power transfer phase, wireless power generated based on magnetic coupling from a wireless power transmitter; and
a controller configured to:
transmit, to the wireless power transmitter, a first received power packet related to power calibration,
receive, from the wireless power transmitter, acknowledgement (ACK) in response to the first received power packet, based on that the wireless power transmitter has accepted a first received power value from the first received power packet as a calibration data point,
transmit, to the wireless power transmitter, a second received power packet related to the power calibration,
receive, from the wireless power transmitter, ACK in response to the second received power packet, based on that the wireless power transmitter has accepted a second received power value from the second received power packet as another calibration data point,
transmit, to the wireless power transmitter, a third received power packets related to the power calibration, and
receive, from the wireless power transmitter, ACK in response to the third received power packet, based on that the wireless power transmitter has accepted a third received power value from the third received power packet as another calibration data point,
wherein a value of a mode field included in the second received power packet and a value of a mode field included in the third received power packet are the same with each other,
wherein a value of a mode field included in the first received power packet is different from the value of the mode field included in the second received power packet and the value of the mode field included in the third received power packet,
wherein the value of the mode field included in the first received power packet informs that the first received power value is a first calibration data point, and
wherein the value of the mode field included in the third received power packet informs that the third received power value is a required calibration data point in addition to a second calibration data point.

13. The method of claim 12, wherein the wireless power receiver transmits the third received power packet according as a load of the wireless power receiver is changed
13. The device of claim 12, wherein the controller transmits the third received power packet according as a load of the wireless power receiver is changed.
14. The method of claim 12, wherein the wireless power receiver transmits an end power transfer packet for foreign object detection to the wireless power transmitter, based on the magnetic coupling being changed above a predetermined level and if the magnetic coupling is changed to a predetermined level or higher.
14. The device of claim 12, wherein the controller transmits an end power transfer packet for foreign object detection to the wireless power transmitter, based on the magnetic coupling being changed above a predetermined level and if the magnetic coupling is changed to a predetermined level or higher.
15. The method of claim 12, wherein, the wireless power receiver receives an end power transfer packet for foreign object detection from the wireless power receiver, based on the magnetic coupling being changed to a predetermined level or higher.
16. The device of claim 12, wherein, the controller receives an end power transfer packet for foreign object detection from the wireless power receiver, based on the magnetic coupling being changed to a predetermined level or higher.
16. The method of claim 14, wherein the wireless power receiver performs re-initiation based on the end power transfer packet, transmits an initial packet to the wireless power transmitter after the re-initiation, and enters the power transfer phase or a digital ping phase based on the initial packet.
15. The device of claim 14, wherein the controller performs re-initiation based on the end power transfer packet, transmits an initial packet to the wireless power transmitter after the re-initiation, and enters the power transfer phase or a digital ping phase based on the initial packet.


5.Claims 1, 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US11108281B2 ( hereinafter Park) in view of NXP (“NXP semiconductor Data Sheet WCT 1011DS, 09/2016)
With regard to claim 1, Park teaches a method for transferring a wireless power to a wireless power receiver in a wireless power transfer system, the method performed by a wireless power transmitter and comprising: receiving, from the wireless power receiver, a first received power packet related to power calibration;
transmitting, to the wireless power receiver, acknowledgement (ACK) in response to the first received power packet, based on that a first received power value from the first received power packet has been accepted as a calibration data point;
receiving, from the wireless power receiver, a second received power packet related to the power calibration; transmitting, to the wireless power receiver, ACK in response to the second received power packet, based on that a second received power value from the second received power packet has been accepted as another calibration data point;
receiving, from the wireless power receiver, a third received power packet related to the power calibration; transmitting, to the wireless power receiver, ACK in response to the third received power packet, based on that a third received power value from the third received power packet has been accepted as another calibration data point; and
performing power calibration based on the first received power value, the second received power value and the third received power value,
wherein a value of a mode field included in the second received power packet and a value of a mode field included in the third received power packet are the same with each other,
wherein a value of a mode field included in the first received power packet is different from the value of the mode field included in the second received power packet or the value of the mode field included in the third received power packet( see claim 1, claim 4, claim 5 of Park)
Park does not explicitly teach wherein the value of the mode field included in the first received power packet informs that the first received power value is a first calibration data point, and wherein the value of the mode field included in the second received power packet and the third received power packet informs that the second received power value or the third received power value is an additional calibration data point.
NXP teaches wherein the value of the mode field included in the first received power packet informs that the first received power value is a first calibration data point ( see page 29, light load 001 is the first calibration data point), and wherein the value of the mode field included in the second received power packet and the third received power packet informs that the second received power value or the third received power value is an additional calibration point (see page 29, 010 is the value of the mode filed in the second received power packet, and also Park describes the second and the third power packet has the same value of mode field,  they are different from the from the first calibration point at light load with mode value as 001, compared with first calibration point, the value of the mode field in the second received power packet and the third received power packet informs that the second receive power value is an additional calibration point of the first calibration point) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park, to include wherein the value of the mode field included in the first received power packet informs that the first received power value is a first calibration data point, and wherein the value of the mode field included in the second received power packet and the third received power packet informs that the second received power value or the third received power value is an additional calibration data point
, as taught by NXP, in order to improve the power loss method of foreign object detection , see page 28, 29 of NXP.
With regard to claim 12, Park teaches a method for receiving a wireless power from a wireless power transmitter in a wireless power transfer system, the method performed by a wireless power receiver and comprising:
transmitting, to the wireless power transmitter, a first received power packet related to power calibration,
receiving, from the wireless power transmitter, acknowledgement (ACK) in response to the first received power packet, based on that the wireless power transmitter has accepted a first received power value from the first received power packet as a calibration data point,
transmitting, to the wireless power transmitter, a second received power packet related to the power calibration,
receiving, from the wireless power transmitter, ACK in response to the second received power packet, based on that the wireless power transmitter has accepted a second received power value from the second received power packet as another calibration data point,
transmitting, to the wireless power transmitter, a third received power packets related to the power calibration, and
receiving, from the wireless power transmitter, ACK in response to the third received power packet, based on that the wireless power transmitter has accepted a third received power value from the third received power packet as another calibration data point,
wherein a value of a mode field included in the second received power packet and a value of a mode field included in the third received power packet are the same with each other,
wherein a value of a mode field included in the first received power packet is different from the value of the mode field included in the second received power packet and the value of the mode field included in the third received power packet wherein the value of the mode field included in the first received power packet informs that the first received power value is a first calibration data point ( see claim 6, 12, 13 of Park)
Park does not explicitly teach wherein the value of the mode field included in the first received power packet informs that the first received power value is a first calibration data point, and wherein the value of the mode field included in the second received power packet and the third received power packet informs that the second received power value or the third received power value is an additional calibration data point.
NXP teaches wherein the value of the mode field included in the first received power packet informs that the first received power value is a first calibration data point ( see page 29, light load 001 is the first calibration data point), and wherein the value of the mode field included in the second received power packet and the third received power packet informs that the second received power value or the third received power value is an additional calibration point (see page 29, 010 is the value of the mode filed in the second received power packet, and also Park describes the second and the third power packet has the same value of mode field,  they are different from the from the first calibration point at light load with mode value as 001, compared with first calibration point, the value of the mode field in the second received power packet and the third received power packet informs that the second receive power value is an additional calibration point of the first calibration point) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park, to include wherein the value of the mode field included in the first received power packet informs that the first received power value is a first calibration data point, and wherein the value of the mode field included in the second received power packet and the third received power packet informs that the second received power value or the third received power value is an additional calibration data point
, as taught by NXP, in order to improve the power loss method of foreign object detection , see page 28, 29 of NXP.

6.Claims 1, 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s of copending Application No. 17412909 ( hereinafter Park1) in view of NXP (“NXP semiconductor Data Sheet WCT 1011DS, 09/2016)
This is a provisional nonstatutory double patenting rejection.
With regard to claim 1, Park1 teaches a method for transferring a wireless power to a wireless power receiver in a wireless power transfer system, the method performed by a wireless power transmitter and comprising: receiving, from the wireless power receiver, a first received power packet related to power calibration;
transmitting, to the wireless power receiver, acknowledgement (ACK) in response to the first received power packet, based on that a first received power value from the first received power packet has been accepted as a calibration data point;
receiving, from the wireless power receiver, a second received power packet related to the power calibration; transmitting, to the wireless power receiver, ACK in response to the second received power packet, based on that a second received power value from the second received power packet has been accepted as another calibration data point;
receiving, from the wireless power receiver, a third received power packet related to the power calibration; transmitting, to the wireless power receiver, ACK in response to the third received power packet, based on that a third received power value from the third received power packet has been accepted as another calibration data point; and
performing power calibration based on the first received power value, the second received power value and the third received power value,
wherein a value of a mode field included in the second received power packet and a value of a mode field included in the third received power packet are the same with each other,
wherein a value of a mode field included in the first received power packet is different from the value of the mode field included in the second received power packet or the value of the mode field included in the third received power packet ( see claim 1, claim 4, claim 5 of Park)
	Park1 does not explicitly teach wherein the value of the mode field included in the first received power packet informs that the first received power value is a first calibration data point, and wherein the value of the mode field included in the second received power packet and the third received power packet informs that the second received power value or the third received power value is an additional calibration data point.
NXP teaches wherein the value of the mode field included in the first received power packet informs that the first received power value is a first calibration data point ( see page 29, light load 001 is the first calibration data point), and wherein the value of the mode field included in the second received power packet and the third received power packet informs that the second received power value or the third received power value is an additional calibration point (see page 29, 010 is the value of the mode filed in the second received power packet, and also Park1 describes the second and the third power packet has the same value of mode field,  they are different from the from the first calibration point at light load with mode value as 001, compared with first calibration point, the value of the mode field in the second received power packet and the third received power packet informs that the second receive power value is an additional calibration point of the first calibration point) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park1, to include wherein the value of the mode field included in the first received power packet informs that the first received power value is a first calibration data point, and wherein the value of the mode field included in the second received power packet and the third received power packet informs that the second received power value or the third received power value is an additional calibration data point
, as taught by NXP, in order to improve the power loss method of foreign object detection, see page 28, 29 of NXP.
With regard to claim 12, Park1 teaches a method for receiving a wireless power from a wireless power transmitter in a wireless power transfer system, the method performed by a wireless power receiver and comprising:
transmitting, to the wireless power transmitter, a first received power packet related to power calibration,
receiving, from the wireless power transmitter, acknowledgement (ACK) in response to the first received power packet, based on that the wireless power transmitter has accepted a first received power value from the first received power packet as a calibration data point,
transmitting, to the wireless power transmitter, a second received power packet related to the power calibration,
receiving, from the wireless power transmitter, ACK in response to the second received power packet, based on that the wireless power transmitter has accepted a second received power value from the second received power packet as another calibration data point,
transmitting, to the wireless power transmitter, a third received power packets related to the power calibration, and
receiving, from the wireless power transmitter, ACK in response to the third received power packet, based on that the wireless power transmitter has accepted a third received power value from the third received power packet as another calibration data point,
wherein a value of a mode field included in the second received power packet and a value of a mode field included in the third received power packet are the same with each other,
wherein a value of a mode field included in the first received power packet is different from the value of the mode field included in the second received power packet and the value of the mode field included in the third received power packet ( see claim 6, 12, 13 of Park),
Park1 does not explicitly teach wherein the value of the mode field included in the first received power packet informs that the first received power value is a first calibration data point, and wherein the value of the mode field included in the second received power packet and the third received power packet informs that the second received power value or the third received power value is an additional calibration data point.
NXP teaches wherein the value of the mode field included in the first received power packet informs that the first received power value is a first calibration data point ( see page 29, light load 001 is the first calibration data point), and wherein the value of the mode field included in the second received power packet and the third received power packet informs that the second received power value or the third received power value is an additional calibration point (see page 29, 010 is the value of the mode filed in the second received power packet, and also Park describes the second and the third power packet has the same value of mode field,  they are different from the from the first calibration point at light load with mode value as 001, compared with first calibration point, the value of the mode field in the second received power packet and the third received power packet informs that the second receive power value is an additional calibration point of the first calibration point) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park1, to include wherein the value of the mode field included in the first received power packet informs that the first received power value is a first calibration data point, and wherein the value of the mode field included in the second received power packet and the third received power packet informs that the second received power value or the third received power value is an additional calibration data point
, as taught by NXP, in order to improve the power loss method of foreign object detection, see page 28, 29 of NXP.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7. Claims 1, 2, 4-6, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over NXP (“NXP semiconductor Data Sheet WCT 1011DS, 09/2016) in view of TI-1 (“wireless-power-101-fod-lab-session” 2016)
With regard to claim 1, NXP teaches a method for transferring a wireless power to a wireless power receiver in a wireless power transfer system, the method performed by a wireless power transmitter and comprising:
receiving, from the wireless power receiver, a first received power packet related to power calibration (page 29, receives a 24-bit received power packet with mode 001);
transmitting, to the wireless power receiver, acknowledgement (ACK) in response to the first received power packet, based on that a first received power value from the first received power packet has been accepted as a calibration data point (If the Power Transmitter receives a 24-bit Received Power Packet with Mode = ‘001’ (calibration mode for a light load), and the Received Power Value satisfies the Power Transmitter, it sends an ACK Response. Page 29), 
receiving, from the wireless power receiver, a second received power packet related to the power calibration (Power Transmitter receives a 24-bit Received Power Packet with Mode = ‘010’ (calibration mode for a connected load, page 29);
transmitting, to the wireless power receiver, ACK in response to the second received power packet, based on that a second received power value from the second received power packet has been accepted as another calibration data point (If the Power Transmitter receives a 24-bit Received Power Packet with Mode = ‘010’ (calibration mode for a connected load), and the Received Power Value satisfies the Power Transmitter, it sends an ACK Response and proceed to the Power Transfer phase);
; and
performing power calibration based on the first received power value, the second received power value  ( see page 29 power calibration using the information received at 001 and 010)
wherein a value of a mode field included in the first received power packet is different from the value of the mode field included in the second received power packet or the value of the mode field included in the third received power packet  ( See page 28-29, NXP teaches in calibration mode, power packet with mode value, 001 for light load, 010 for a connected load., so the mode field value is different),
wherein the value of the mode field included in the first received power packet informs that the first received power value is a first calibration data point ( see page 29, light load 001 is the first calibration data point, if other value mode such as 010, it will proceed to power transfer phase, such as not” 001” “010” it will returns to the selection phase, this teaches first calibration data point is light load because the calibration phase continue, while 010 is the second point because after 010 it goes to another phase-power transfer phase).
NXP does not teach receiving, from the wireless power receiver, a third received power packet related to the power calibration; transmitting, to the wireless power receiver, ACK in response to the third received power packet, based on that a third received power value from the third received power packet has been accepted as another calibration data point; and
performing power calibration based on the first received power value, the second received power value and the third received power value, wherein a value of a mode field included in the second received power packet and a value of a mode field included in the third received power packet are the same with each other. the value of the mode field included in the second received power packet and the third received power packet informs that the second received power value or the third received power value is an additional calibration point
However, TI-1 teaches receive, from the power receiver, a third received power packets related to the power calibration ( see page 5 of TI-1, in multiple load conditions the power are measured) transmit, to the wireless power receiver ACK in response to the third received power packet, based on that a third received power value from the third received power packet has been accepted as another calibration data point ( TI-1 teaches the power calibration measured power of receiver in multiple load conditions in page 5 and the receiver received power are communicated with transmitter ( see page 2 and page 3 “A meter will average the pulses in, and create an offset to the measurement. Using a scope allows us to get the level of RECT, and not the average. The terminal tool communicating with the AVID transmitter shows two points of interest—the transmitted power, PPT, and the reported power from the receiver, PPR.), and NXP teaches about transmitter receives the measured power and transmit a ACK back to the receiver based on the acceptance of the received power value, the combination of TI-1 and  NXP teaches transmit to the wireless power receiver ACK in response to the third received power packet, based on that a third received power value from the third received power packet has been accepted as another calibration data point ) . perform the power calibration based on the first received power value, the second received power value and the third received power (see the Figure listed in page 5 of TI-1, power calibration based on at least three received power value). a value of a mode field included in the second received power packet and a value of a mode field included in the third received power packet are the same with each other (See page 28-29, NXP teaches in calibration mode, power packet with mode value, 010 for a connected load. While TI-1 teaches different load situation in the connected load. Therefore the combination of TI-1 and NXP teaches a value of a mode field included in the second received power packet and a value of a mode field included in the third received power packet are the same with each other, and the value of the mode is 010) wherein the value of the mode field included in the second received power packet and the third received power packet informs that the second received power value or the third received power value is an additional calibration point (page 5 shows only the first calibration load is light load/zero load, and other calibrations all have connected load, page 29 of NXP teaches, 001, is the value of the mode field of the first calibration point,  010 is the value of the mode field for connected load, because the second and third calibration point has the value of the mode field as 010, they are additional calibration point than the first calibration point  ) ( TI-1 also teaches Wherein the value of the mode field included in the first received power packet informs that the first received power value is a first calibration data point (Page 28-29 010) is a light load, which shows in NXP or TI as the first calibration data point)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NXP, to receive, from the wireless power receiver, a third received power packet related to the power calibration;
transmitting, to the wireless power receiver, ACK in response to the third received power packet, based on that a third received power value from the third received power packet has been accepted as another calibration data point; and
performing power calibration based on the first received power value, the second received power value and the third received power value,
wherein a value of a mode field included in the second received power packet and a value of a mode field included in the third received power packet are the same with each other, the value of the mode field included in the second received power packet and the third received power packet informs that the second received power value or the third received power value is an additional calibration point,  as taught by TI-1 in order to improve the accuracy of the measurement, avoid error during the measurement. 
With regard to claim 2, the combination of NXP and TI-1 teaches all the limitations of claim 1 , and TI-1 further teaches the third received power packet is transmitted according as a load of the wireless power receiver is changed (see the Figure in page 5, the load is changed during the power measurement, and NXP teaches about transmit the power packet).
With regard to claim 4, the combination of NXP and TI-1 teaches all the limitations of claim 1 , TI-1 further teaches the power transmitter receivers the first to third power packets from the wireless power receiver during the power transfer phase( page 2 para 5, For initial testing, it's best to start with Ros open. The transmitter's powered, and transferring power to the TI EVM. For best results, you should make sure your device stays in place on the transmitter.  This means during the test process when the three power packets sending, the transmitter is transmitting power)
With regard to claim 5, the combination of NXP and TI-1teaches all the limitations of claim 1,and NXP further teaches a mode field of the second received power packet informing that a received power value included in the second received power packet( e.g. See page 28-29, NXP teaches in calibration mode, power packet including mode value, 010 for connected load and the power packet informed the received power value) is related with a second calibration point( the connected load in NXP is the second calibration point see page 28-29 because the first one is light load/ zero load)
With regard to claim 6, the combination of NXP and TI-1 teaches all the limitations of claim 1, and NXP further teaches the wireless power transmitter terminates the power calibration ( remove the power signal and return to the selection phase,  page 29) based on receiving a tenth received power packet( see TI-1 , Figure at page 5, at least 9 power measurement are performed during the calibration )  including a mode field informing a normal received power value ( e.g., a Mode value other than ‘001’ and ‘010’, NXP page 29)( If the Power Transmitter receives a 24-bit Received Power Packet with a Mode value other than ‘001’ and ‘010’, it removes the Power Signal) after the first to third received power packets are received ( TI-1 shows ninth packet has measured for the power calibration in the Figure at page 5, which is after the first to third received power packet ).
With regard to claim 12, NXP teaches a method for receiving a wireless power from a wireless power transmitter in a wireless power transfer system, the method performed by a wireless power receiver and comprising: transmitting, to the wireless power transmitter, a first received power packet related to power calibration(page 29, transmitter receives a 24-bit received power packet with mode 001);
receiving, from the wireless power transmitter, acknowledgement (ACK) in response to the first received power packet, based on that the wireless power transmitter has accepted a first received power value from the first received power packet as a calibration data point(If the Power Transmitter receives a 24-bit Received Power Packet with Mode = ‘001’ (calibration mode for a light load), and the Received Power Value satisfies the Power Transmitter, it sends an ACK Response. Page 29 and the light load condition is the first calibration data point), ,
transmitting, to the wireless power transmitter, a second received power packet related to the power calibration (page 29, transmitter receives a 24-bit received power packet with mode 010),
receiving, from the wireless power transmitter, ACK in response to the second received power packet, based on that the wireless power transmitter has accepted a second received power value from the second received power packet as another calibration data point (
If the Power Transmitter receives a 24-bit Received Power Packet with Mode = ‘010’ (calibration mode for a connected load), and the Received Power Value satisfies the Power Transmitter, it sends an ACK Response ), 
wherein the value of the mode field included in the first received power packet informs that the first received power value is a first calibration data point ( see page 29, light load 001 is the first calibration data point), and
	NXP does not explicitly teach transmitting, to the wireless power transmitter, a third received power packets related to the power calibration, and receiving, from the wireless power transmitter, ACK in response to the third received power packet, based on that the wireless power transmitter has accepted a third received power value from the third received power packet as another calibration data point, wherein a value of a mode field included in the second received power packet and a value of a mode field included in the third received power packet are the same with each other, wherein a value of a mode field included in the first received power packet is different from the value of the mode field included in the second received power packet and the value of the mode field included in the third received power packet. wherein the value of the mode field included in the second received power packet and the third received power packet informs that the second received power value or the third received power value is an additional calibration point
	However, TI-1 teaches transmitting, to the wireless power transmitter, a third received power packets related to the power calibration( see page 5 of TI-1, in multiple load conditions the power are measured), and receiving, from the wireless power transmitter, ACK in response to the third received power packet, based on that the wireless power transmitter has accepted a third received power value from the third received power packet as another calibration data point( TI-1 teaches the power calibration measured power of receiver in multiple load conditions in page 5 and the receiver received power are communicated with transmitter ( see page 2 and page 3 “A meter will average the pulses in, and create an offset to the measurement. Using a scope allows us to get the level of RECT, and not the average. The terminal tool communicating with the AVID transmitter shows two points of interest—the transmitted power, PPT, and the reported power from the receiver, PPR.), and NXP teaches about transmitter receives the measured power and transmit a ACK back to the receiver based on the acceptance of the received power value, the combination of TI-1 and  NXP teaches transmit to the wireless power receiver ACK in response to the third received power packet, based on that a third received power value from the third received power packet has been accepted as another calibration data point, wherein a value of a mode field included in the second received power packet and a value of a mode field included in the third received power packet are the same with each other(See page 28-29, NXP teaches in calibration mode, power packet with mode value, 010 for a connected load. While TI-1 teaches different load situation in the connected load. Therefore the combination of TI-1 and NXP teaches a value of a mode field included in the second received power packet and a value of a mode field included in the third received power packet are the same with each other, and the value of the mode is 010), wherein a value of a mode field included in the first received power packet is different from the value of the mode field included in the second received power packet and the value of the mode field included in the third received power packet, ( See page 28-29, NXP teaches in calibration mode, power packet with mode value, 001 for light load, 010 for a connected load. While TI-1 ( Figure at page 5) teaches  the first power packet is light load ( no load), the second and third power packet both at connected load mode. Therefore the combination of TI-1 and NXP teaches a value of a mode field included in the first received power packet (which is 001) is different from a value of a mode field included in the second received power packet and a value of a mode field included in the third received power packet (which is 010)) wherein the value of the mode field included in the second received power packet and the third received power packet informs that the second received power value or the third received power value is an additional calibration point (page 5 shows only the first calibration load is light load/zero load, and other calibrations all have connected load, page 29 of NXP teaches, 001, is the value of the mode field of the first calibration point,  010 is the value of the mode field for connected load, because the second and third calibration point has the value of the mode field as 010, they are additional calibration point than the first calibration point  ) ( TI-1 also teaches Wherein the value of the mode field included in the first received power packet informs that the first received power value is a first calibration data point (Page 28-29 010) is a light load, which shows in NXP or TI as the first calibration data point)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NXP, to transmitting, to transmit the wireless power transmitter, a third received power packets related to the power calibration, and receive, from the wireless power transmitter, ACK in response to the third received power packet, based on that the wireless power transmitter has accepted a third received power value from the third received power packet as another calibration data point, wherein a value of a mode field included in the second received power packet and a value of a mode field included in the third received power packet are the same with each other, wherein a value of a mode field included in the first received power packet is different from the value of the mode field included in the second received power packet and the value of the mode field included in the third received power packet, the value of the mode field included in the second received power packet and the third received power packet informs that the second received power value or the third received power value is an additional calibration point, as taught by TI-1 in order to improve the accuracy of the measurement, avoid error during the measurement ( see  para 2, page 3 of TI-1) 
With regard to claim 13, the combination of NXP and TI-1 teaches all the limitations of claim 12 , and TI-1 further teaches he wireless power receiver transmits the third received power packet according as a load of the wireless power receiver is changed. (see the Figure in page 5, the load is changed during the power measurement and NXP teaches about transmit the power packet).

8. Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over NXP (“NXP semiconductor Data Sheet WCT 1011DS, 09/2016) and  TI-1 (“wireless-power-101-fod-lab-session” 2016) in view of Van Wageningen ( US20170018977A1)  
	With regard to claim 3, the combination of NXP and TI-1 teaches all the limitations of claim 1, but not the wireless power transmitter calculates a power loss which is a difference between the calibrated transmitted power and the received power and performs the foreign object detection based on the power loss.
However, Van Wageningen teaches wireless power transmitter calculates a power loss which is a difference between the calibrated transmitted power and the received power and performs the foreign object detection based on the power loss. ( [0078]power loss estimate may be generated from a difference measure applied to a transmit power measure and a receive power measure [0204] power transmitter and received are calibrated with each other for foreign object measurement) and performs the foreign object detection based on the power loss([0453]-[0454]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the wireless power transmitter to calculate a power loss which is a difference between the calibrated transmitted power and the received power and performs the foreign object detection based on the power loss., as taught by Van Wageningen, in order to avoid the power unintended transfer to metal objects, cause object heat up and result a risk of pain and damage to humans who pickup the object ( [0029]  of Van Wageningen).

9. Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over NXP (“NXP semiconductor Data Sheet WCT 1011DS, 09/2016) in view of TI-1 (“wireless-power-101-fod-lab-session” 2016) in further view of Bae (KR20180002999A) and  TI( “bq500414Q Automotive, Free Positioning, Qi Compliant Wireless Power Transmitter Manager,2014).
With regard to claim 7, the combination of NXP  and TI-1 teaches all the limitations of claim 1, but not   the wireless power transmitter transmits an end power transfer packet for the foreign object detection to the wireless power receiver based on the magnetic coupling being changed to a predetermined level or higher
	However, Bae teaches the wireless power transmitter transmits an end power transfer packet for the foreign object detection to the wireless power receiver when overvoltage (the wireless power transmitter may send a predetermined control command to the connected at least one wireless power receiver to stop charging the wireless power receiver if an over-current, over-voltage, page 20 of translation, para 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the wireless power transmitter to transmit an end power transfer packet for the foreign object detection to the wireless power receiver when overvoltage, as taught by Bae, in order to terminate the power transfer when the overvoltage damage the receiver, protect the system and reduce the maintenance cost.  
 Further , TI teaches overvoltage is when  the magnetic coupling being changed to a predetermined level or higher (page 16 teaches that overvoltage happens when Rx moving from a low-coupling position to a high coupling position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NXP  , TI-1 and  Bae, to configure overvoltage as when the magnetic coupling being changed to a predetermined level or higher, as taught by TI, because the increased magnetic coupling condition could cause an overvoltage in the receiver and damage the receiver, terminate the power transfer for the receiver at higher magnetic coupling state to protect the receiver and reduce the cost to maintain the system.
With regard to claim 15, the combination of NXP and TI-1 teaches all the limitations of claim 12, but not the wireless power receiver receives an end power transfer packet for foreign object detection from the wireless power receiver, based on the magnetic coupling being changed to a predetermined level or higher.
However, Bae teaches the wireless power receiver receives an end power transfer packet for foreign object detection from the wireless power receiver, when overvoltage(the wireless power transmitter may send a predetermined control command to the connected at least one wireless power receiver to stop charging the wireless power receiver if an over-current, over-voltage, page 20 of translation, para 1) ( the limitation has been interpreted as “the wireless power receiver receives an end power transfer packet for foreign object detection from the wireless power transmitter” based on 112(b) rejection above)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12, to configure to receive an end power transfer packet for foreign object detection from the wireless power transmitter based on overvoltage, as taught by Bae, in order to terminate the power transfer when the overvoltage damage the receiver, protect the system and reduce the maintenance cost.  
 Further, TI teaches overvoltage is when the magnetic coupling being changed to a predetermined level or higher (page 16 teaches that overvoltage can happen when Rx moving from a low-coupling position to a high coupling position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NXP , TI-1 and  Bae, to configure overvoltage as when the magnetic coupling being changed to a predetermined level or higher, as taught by TI, because the increased magnetic coupling condition could cause an overvoltage in the receiver and damage the receiver, terminate the power transfer for the receiver at higher magnetic coupling state to protect the receiver and reduce the cost to maintain the system.
	
10. Claims 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over NXP (“NXP semiconductor Data Sheet WCT 1011DS, 09/2016) in view of TI-1 (“wireless-power-101-fod-lab-session” 2016) in further view of TI( “bq500414Q Automotive, Free Positioning, Qi Compliant Wireless Power Transmitter Manager,2014).
With regard to claim 8, the combination of NXP and TI-1 teaches all the limitations of claim 1, but not the   wireless power transmitter receives an end power transfer packet for the foreign object detection from the wireless power receiver based on the magnetic coupling being changed to a predetermined level or higher.
	However, TI teaches the wireless power transmitter receives an end power transfer packet for the foreign object detection from the wireless power receiver based on the magnetic coupling being changed to a predetermined level or higher (page 15, receiver send end power package when the receiver endures an overvoltage condition in EPT-04, page 16 teaches that overvoltage can happened when Rx moving from a low-coupling position to a high coupling position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the wireless power transmitter to receive an end power transfer packet for the foreign object detection from the wireless power receiver based on the magnetic coupling being changed to a predetermined level or higher, as taught by TI, in order to terminate the power transfer when the high coupling condition could damage the receiver, protect the system and reduce the maintenance cost.  
With regard to claim 14, the combination of NXP and TI-1 teaches all the limitations of claim 12, but not the wireless power receiver transmits an end power transfer packet for foreign object detection to the wireless power transmitter, based on the magnetic coupling being changed above a predetermined level and if the magnetic coupling is changed to a predetermined level or higher.
However TI teaches the wireless power receiver transmits an end power transfer packet for foreign object detection to the wireless power transmitter, based on the magnetic coupling being changed above a predetermined level and if the magnetic coupling is changed to a predetermined level or higher  ( page 15, receiver send end power package when the receiver endures a overvoltage condition in EPT-04, page 16 teaches that overvoltage can happened when Rx moving from a low-coupling position to a high coupling position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12, to configure the wireless power receiver to transmit an end power transfer packet for foreign object detection to the wireless power transmitter, based on the magnetic coupling being changed above a predetermined level and if the magnetic coupling is changed to a predetermined level or higher,  as taught by TI, in order to terminate the power transfer when the high coupling condition could damage the receiver, protect the system and reduce the maintenance cost.  

11.  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable NXP (“NXP semiconductor Data Sheet WCT 1011DS, 09/2016) and TI-1 (“wireless-power-101-fod-lab-session” 2016)   in further view of Jung (US20180054086A1) and Mandapaka (US20180110077)
With regard to claim 9, the combination of NXP and TI-1 teaches all the limitations of claim 1, but not the wireless power transmitter transmits a bit pattern requesting initiation of re-ping to the wireless power receiver and transmits a re-ping packet for entering a re-ping phase to the wireless power receiver, based on the magnetic coupling being changed to a predetermined level or higher.
However, Jung teaches that the wireless power transmitter transmits a bit pattern ( digital ping, S210, Fig. 2 or digital ping in S230, Fig. 2, [0046] requesting initiation of re-ping ( each time move coils, the transmitter needs to ping S210 Fig. 2, therefore, there is a re-ping) and see Fig. 3 multiple of search pings )to the wireless power receiver and transmits a re-ping packet  for entering a re-ping phase to the wireless power receiver( [[0046] information request signal may include a data packet] based on the magnetic coupling being changed to a predetermined level or higher (S230 is after S220, Fig. 2, and in S220 includes the detecting the RX based on coupling greater a threshold value  [0011], further there includes multiple repeated digital ping, and one after another, therefore, the next digital ping also based on the previous state’s coupling effects)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to transmit a bit pattern  requesting initiation of re-ping to the wireless power receiver and transmits a re-ping packet  for entering a re-ping phase to the wireless power receiver, based on the magnetic coupling being changed to a predetermined level or higher, as taught by Jung, in order to re-ping the receiver if the receiver is coming close the transmitter based on detected coupling effect and then transmit a re-ping package to prepare for the power transfer stage after the digital ping.
Further, Mandapaka teaches about wherein the re-ping packet informs re-ping time information used for calculating a re-ping time ( two devices exchange information about time interval between Pings[0516].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the NXP, TI-1 and Jung, to configure the re-ping packet to inform re-ping time information used for calculating a re-ping time, as taught by Mandapaka,  in order to notify the time the ping will happen, make the receiver prepared, and improve the user’s experience.

12. Claims 10-11, 16  are rejected under 35 U.S.C. 103 as being unpatentable over NXP (“NXP semiconductor Data Sheet WCT 1011DS, 09/2016), TI-1 (“wireless-power-101-fod-lab-session” 2016)  and  TI( “bq500414Q Automotive, Free Positioning, Qi Compliant Wireless Power Transmitter Manager,2014) in further view of Van Wageningen1 (US 20150249339).
With regard to claim 10, the combination of NXP TI-1 and TI teaches all the limitations of claim 8, but not the wireless power transmitter performs re-initiation based on the end power transfer packet, receives an initial packet from the wireless power receiver after the re-initiation, and enters a power transfer phase or a digital ping phase based on the initial packet.
However, Van Wageningen1 teaches the wireless power transmitter performs re-initiation based on the end power transfer packet ( e.g., [0077] end power transfer packet and enter a standby state), receives an initial packet from the wireless power receiver after the re-initiation (a wake-up message from the receiver during the standby mode[0159] ), and enters a power transfer phase ( [0178]a wakeup message that indicates that a power transfer is required. In response, the system initiates a direct … into the power transfer phase 511) or a digital ping phase based on the initial packet (also see [0177] The wake-up message may for example be the same message as applied in the conventional ping phase of a Qi system and can be response to a ping, see [0023] ping phase when the power receiver communicates an initial signal strength packet to the power transmitter , [0190] ping is a digital ping,) ( see Fig. 5, the system can either enter a power transfer phase 511 or a ping phase 503 after wake up from standby phase 515)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 8, to configure the wireless power transmitter to perform re-initiation based on the end power transfer packet, receives an initial packet from the wireless power receiver after the re-initiation, and enters a power transfer phase or a digital ping phase based on the initial packet, as taught by Van Wageningen1, in order to initiate the power transfer to differ phases based on the receiver’s requirement .For example, the directly enters the power transfer phase can allow a faster and more efficient initialization of the power transfer phase, which is suitable for scenarios wherein relatively short but frequent power transfer phase operations are used. On the other hand, the receiver can request the transmitter to go through the whole configuration process start from the digital ping, so that the power transfer (re)configured for the individual power transfer phase execution. 
	With regard to claim 11, the combination of NXP, TI-1 , TI  and Van Wageningen 1 teaches all the limitations of claim 10, Van Wageningen1  further teaches wherein the wireless power transmitter enters the power transfer phase based on the initial packet being a received power packet including a normal value( [0178]a wakeup message that indicates that a power transfer is required. In response, the system initiates a direct … into the power transfer phase 511))  and enters the digital ping phase based on the initial packet being a signal strength packet (also see [0177] The wake-up message may for example be the same message as applied in the conventional ping phase of a Qi system, see [0023] ping phase when the power receiver communicates an initial signal strength packet to the power transmitter , [0190] ping is a digital ping,) ( see Fig. 5, the system can either enter a power transfer phase 511 or a ping phase 503 after wake up from standby phase 515)
With regard to claim 16, the combination of NXP, TI-1 and TI teaches all the limitations of claim 14, but not the wireless power receiver performs re-initiation based on the end power transfer packet, transmits an initial packet to the wireless power transmitter after the re-initiation, and enters the power transfer phase or a digital ping phase based on the initial packet.
However, Van Wageningen1 teaches wireless power receiver performs re-initiation  based on the end power transfer packet( e.g., [0077] end power transfer packet and enter a standby state), transmits an initial packet to the wireless power transmitter after the re-initiation(a wake-up message from the receiver during the standby mode[0159], and enters the power transfer phase( [0178]a wakeup message that indicates that a power transfer is required. In response, the system initiates a direct … into the power transfer phase 511)  or a digital ping phase based on the initial packet(also see [0177] The wake-up message may for example be the same message as applied in the conventional ping phase of a Qi system, see [0023] ping phase when the power receiver communicates an initial signal strength packet to the power transmitter , [0190] ping is a digital ping,) ( see Fig. 5, the system can either enter a power transfer phase 511 or a ping phase 503 after wake up from standby phase 515)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 14, to configure the wireless power receiver to perform re-initiation based on the end power transfer packet, transmit an initial packet to the wireless power transmitter after the re-initiation, and enter the power transfer phase or a digital ping phase based on the initial packet, as taught by Van Wageningen1, in order to initiate the power transfer to differ phase based on the receiver’s requirement .For example, the directly enters the power transfer phases can allow a faster and more efficient initialization of the power transfer phase, which is suitable for scenarios wherein relatively short but frequent power transfer phase operations are used. On the other hand, the receiver can request the transmitter to go through the whole configuration process start from the digital ping, so that the power transfer (re)configured for the individual power transfer phase execution. 
Conclusion
13. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kwon (US 11437849 B2) teaches transit to a power transfer phase without performing a calibration phase with the wireless power transmitter; and transmit a power request signal corresponding to the minimum guaranteed power or more to the wireless power transmitter when the response signal is an ACK signal indicating the foreign object is not detected and then transit to the power transfer phase after performing the calibration phase with the wireless power transmitter, wherein the controller is further configured to
Staring (US20160149440A1) teaches Foreign Object Detection (FOD) calibration packet has request to calibration 
Roy (US20150323694A1) taches FOD calibration and/or reference and/or calculated and/or determined baseline information may be stored in a memory element of a FOD subsystem.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836